997 So. 2d 1230 (2008)
Jay Alan MYERS, Appellant,
v.
Sherrie MAAS, Appellee.
No. 2D07-892.
District Court of Appeal of Florida, Second District.
December 31, 2008.
Jay Alan Myers, pro se.
No appearance for Appellee.
PER CURIAM.
Jay Alan Myers failed to timely respond to an order by the circuit court, and as warned in the court's order, his case was dismissed. In response to the dismissal, Myers filed a letter and response that is properly characterized as a motion for relief from judgment under Florida Rule of Civil Procedure 1.540. Myers must pursue relief in the circuit court under rule 1.540.
Affirmed.
NORTHCUTT, C.J., and FULMER and KHOUZAM, JJ., Concur.